DETAILED ACTION
	The instant application having Application No. 17/058,289 filed on 05/15/2019 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “..the wireless device...” There is a lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1615380 A1-hereinafter Thomson.
Regarding claim 1, Thomson discloses a system comprising: 
a gateway device comprising a processor and a transceiver, the gateway device configured to operate a virtual local area network (VLAN) having a first network partition and a second network partition (at least figures 1-2, [0050][0052]-[0054], i.e.: modem 2 corresponds to the recited ‘gateway device’ that has sending and receiving modules. The modem 2 is configured to associate users’s device with WLAN network using local configuration (first network partition) and provides activation for new association (second network partition)); and 
the gateway device further configured to selectively operate the VLAN in one of a plurality of modes, wherein the plurality of modes includes: 
an operational mode (at least figure 1, [0050], modem 2 that forms an access pont to WLAN for clients); and
a provisioning mode (at least figure 2, specific mode of modem 2 related to ‘add new client’.)  

Regarding claim 2, Thomson discloses the system of Claim 1. Thomson also discloses the gateway device is configured to, while in the provisioning mode: 
(at least [0063], steps S1 & S2, modem 2 activates the association SSID);
receive, from the wireless device, credential data (at least [0063], steps S11-S25, i.e.: Diffie-Hellman parameter is received from the station 3); 
establish a connection to the wireless device through the second network partition based at least in part on the credential data (at least [0054][0063], steps S26, connection to the station 3 is established based in part on the Diffie-Hellman paramater of the station 3); and 
transmit secured credentialing data associated with the first network partition to the wireless device (at least [0063], steps S28-S29, network security parameters are transmitted to station 3.)  

Regarding claim 3, Thomson discloses the system of Claim 2.  Thomson also discloses the credential data is preprogrammed in to the wireless device (at least [0063, step S3, Diffie-Hellman parameter is preprogrammed in to the station 3.)  

Regarding claim 4, Thomson discloses the system of Claim 2. Thomson also discloses the second network partition is activated for a period of time (at least [0054], modem 2 activates for a short duration in special mode.)  

Regarding claim 5, Thomson discloses the system of Claim 2. Thomson also discloses the gateway device is configured to: 
(at least [0054][0063], step S29, modem associates station 3 with home network configuration); and 
connect to the wireless device through the first network partition (at least [0063], steps S31-S33, modem connects station 3 to home network 1.)  

Regarding claim 6, Thomson discloses the system of Claim 1. Thomson also discloses the gateway device operates in provisioning mode responsive to an input from a user (at least [0063], steps S1-S2, user activates association by pressing the WLAN access button.)  


Regarding claim 8, Thomson discloses the system of Claim 2. Thomson also discloses the gateway device receives credential data through the second network partition from the wireless device responsive to an input from a user (at least [0063], after the user activates the association, Diffie-Hellman parameter is received for modem to ‘add new client’.)  

Regarding claim 9, Thomson discloses the system of Claim 1. Thomson also discloses the gateway device comprises a home security system panel ([0053], home network.)


receiving, by a gateway device, a request for provisioning for a wireless device, wherein the gateway device operates a virtual local area network (VLAN), the VLAN comprising a first network partition and a second network partition (at least figures 1-2, [0050][0052]-[0054], i.e.: modem 2 corresponds to the recited ‘gateway device’ receives a request to add new client to network. The modem 2 is configured to associate users’s device with WLAN network using local configuration (first network partition) and provides activation for new association (second network partition); 
responsive to the request, activating the second network partition (at least [0063], user activates association SSID); 
receiving, through the second network partition, credential data associated with the wireless device (at least [0063], steps S11-S25, i.e.: Diffie-Hellman parameter is received from the station 3)); 
establishing a connection to the wireless device through the second network partition based at least in part on the credential data (at least [0054][0063], steps S26, connection to the station 3 is established based in part on the Diffie-Hellman parameter of the station 3); and 
transmitting secured credentialing data associated with the first network partition to the wireless device (at least [0063], steps S28-S29, network security parameters are transmitted to station 3.)  


Claim 12 is rejected for the same rationale as claim 4 above.
Claim 13 is rejected for the same rationale as claim 5 above.
Claim 14 is rejected for the same rationale as claim 6 above.
Claim 16 is rejected for the same rationale as claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and in view of Lancioni et al. (US 2019/0268307 A1-hereinafter Lancioni.)
Regarding claim 7, Thomson discloses the system of Claim 6. 
Thomson does not explicitly disclose the input of the user comprises login data associated with the user.  
However, Lancioni discloses input of a user comprises login data associated with the user (at least [0012][0021], user inputs username & password.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Lancioni into the system of Thomson to enhance the security of the system.

Claim 15 is rejected for the same rationale as claim 7 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson and in view of Saldin et al. (US 2016/0351036 A1-hereinafter Saldin.)
Regarding claim 17, Thomson discloses the method of Claim 10.  
Thomson does not explicitly disclose transmitting a reset command to the wireless device.
However, Saldin discloses transmitting a reset command to a wireless device (at least [0034][0069]), i.e.: reset command is transmitted to an IoT device.)
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Saldin into the method of Thomson to clear up problems that my persist while also clear up storage space in the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438